Case: 19-51152     Document: 00515570140         Page: 1     Date Filed: 09/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                  No. 19-51152                         September 18, 2020
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cole S. Crocker,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:19-CR-106-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Cole S. Crocker was convicted of one count of attempted coercion and
   enticement of a minor, in violation of 18 U.S.C. § 2422(b). The district court
   sentenced him to 240 months of imprisonment and 10 years of supervised
   release. The district court also imposed a $50,000 fine and a $5,000


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-51152          Document: 00515570140              Page: 2       Date Filed: 09/18/2020




                                           No. 19-51152


   assessment under the Justice for Victims of Trafficking Act (JVTA), 18
   U.S.C. § 3014.
           On appeal, Crocker contends that the evidence did not establish a
   violation of § 2422(b). 1 He asserts that sexual interest in children and “sex
   talk” do not meet the requirements of § 2422(b) because such activities are
   not a crime under Texas law. He also asserts that there was no evidence to
   show that he enticed or persuaded a minor to engage in sexual activity. Our
   review of Crocker’s sufficiency challenges is de novo. United States v. Imo,
   739 F.3d 226, 235 (5th Cir. 2014). Viewing the evidence “in the light most
   favorable to the verdict,” we must determine “whether any rational trier of
   fact could have found the essential elements of the crime beyond a reasonable
   doubt.” Id. (internal quotation marks and citation omitted).
           To begin, a defendant can violate § 2422 through communications
   with an undercover agent posing as a person with access to a child. United
   States v. Caudill, 709 F.3d 444, 445-46 (5th Cir. 2013). That is what
   happened in this case. Crocker responded to a Craigslist advertisement in
   which an undercover agent, special agent Josh Pirtle, posed as a “young
   uncle” seeking others with “taboo interest.” Crocker’s text messages to
   Agent Pirtle, which were admitted into evidence at trial, conveyed Crocker’s



           1
               Section 2422(b) provides that
           [w]hoever, using the mail or any facility or means of interstate or foreign
           commerce, or within the special maritime and territorial jurisdiction of the
           United States knowingly persuades, induces, entices, or coerces any
           individual who has not attained the age of 18 years, to engage in
           prostitution or any sexual activity for which any person can be charged
           with a criminal offense, or attempts to do so, shall be fined under this title
           and imprisoned not less than 10 years or for life.
   (emphasis added); see also United States v. Rounds, 749 F.3d 326, 333 (5th Cir. 2014)
   (listing the elements the government must prove under § 2422(b)).




                                                 2
Case: 19-51152      Document: 00515570140           Page: 3   Date Filed: 09/18/2020




                                     No. 19-51152


   intention to engage in sexual activity with the “uncle’s” niece, described as
   an eight-year-old girl. Thus, contrary to Crocker’s argument, a rational trier
   of fact could have determined beyond a reasonable doubt that Crocker
   contemplated sexual conduct that would have constituted a violation of
   Texas law. Imo, 739 F.3d at 235; see TEX. PENAL CODE § 22.011.
          Crocker also contends that there was no evidence that he took a
   substantial step in the attempt to violate § 2422(b). For a § 2422(b) violation,
   the government must “prove beyond a reasonable doubt that [the defendant]
   intended to persuade, induce, entice, or coerce a person whom he believed to
   be a minor . . . and took a substantial step toward that persuasion or
   enticement.” United States v. Barlow, 568 F.3d 215, 219 (5th Cir. 2009)
   (internal quotation marks and citation omitted).           In this context, a
   “substantial step” means “a substantial step toward persuading [the minor
   victim] to engage in illegal sexual activity.” United States v. Broussard, 669
   F.3d 537, 548 (5th Cir. 2012). The evidence introduced at trial showed that
   Crocker went to a hotel to meet Agent Pirtle (the “uncle”) and the eight-
   year-old girl. This evidence is sufficient for a rational trier of fact to
   determine beyond a reasonable doubt that Crocker took the requisite
   substantial step. United States v. Howard, 766 F.3d 414, 419 (5th Cir. 2014).
          Crocker next asserts that the district court erred by allowing Agent
   Pirtle to testify regarding his opinion of Crocker’s mental state, specifically
   that Crocker intended to have sex with a child. According to Crocker, Agent
   Pirtle’s testimony constituted improper expert testimony as to Crocker’s
   guilt or innocence. Crocker did not raise this objection at trial, so we review
   for plain error. United States v. Akins, 746 F.3d 590, 597 (5th Cir. 2014); see
   Puckett v. United States, 556 U.S. 129, 135 (2009). Agent Pirtle testified as a
   lay witness and a law enforcement officer about his first-hand observations in
   this specific case. This is permitted under United States v. El-Mezain, 664
   F.3d 467, 514 (5th Cir. 2011). Crocker’s assertion thus lacks merit.



                                          3
Case: 19-51152      Document: 00515570140           Page: 4    Date Filed: 09/18/2020




                                     No. 19-51152


          Turning to his sentence, Crocker challenges the $50,000 fine imposed
   by the district court.    We review the reasonableness of a defendant’s
   sentence, including a fine, for abuse of discretion. See United States v.
   McElwee, 646 F.3d 328, 337-40 & n.8 (5th Cir. 2011). The district court
   imposed the fine based on Crocker’s earning potential. It was Crocker’s
   burden to establish his inability to pay, but Crocker failed to present any
   evidence that he did not have the future ability to pay the fine. United States
   v. Magnuson, 307 F.3d 333, 335 (5th Cir. 2002). Accordingly, this issue
   likewise lacks merit.
          Finally, Crocker contends, for the first time on appeal, that the district
   court erred in finding that he was not indigent for purposes of the JVTA
   assessment imposed by the district court. We review for plain error. Puckett,
   556 U.S. at 135. A district court “shall assess an amount of $5,000 on any
   non-indigent person . . . convicted of an offense . . . relating to sexual
   exploitation and other abuse of children.” 18 U.S.C. § 3014(a)(3)
   (parentheses omitted). District courts may consider future earning capacity
   in determining non-indigence under § 3014(a)(3), and the obligation to pay
   continues for 20 years after the release from imprisonment or the entry of
   judgment, whichever is later. See United States v. Graves, 908 F.3d 137, 141
   (5th Cir. 2018), cert. denied, 139 S. Ct. 1360 (2019). Before his conviction,
   Crocker had been a car salesman earning between $60,000 and $100,000 per
   year for 11 years. Crocker has not shown that the district court applied an
   incorrect legal standard, nor has he shown that the finding of non-indigence
   was clearly or obviously erroneous. See Puckett, 556 U.S. at 135.
          AFFIRMED.




                                          4